



Exhibit 10.4
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN
NON-U.S. OPTION GRANT NOTICE
Jazz Pharmaceuticals plc (the “Company”), pursuant to its 2011 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of Ordinary Shares specified and on the terms set forth below. This
option is subject to all of the terms and conditions as set forth in this
Non-U.S. Option Grant Notice (the “Grant Notice”) and in the Non-U.S. Option
Agreement, including any country-specific Appendix (the “Agreement”), and the
Plan, both of which are attached hereto and incorporated herein in their
entirety.


Optionholder:
____________________________
Option #:
____________________________
Date of Grant:
____________________________
Vesting Commencement Date:
____________________________
Number of Ordinary Shares Subject to Option:
____________________________
Exercise Price (Per Ordinary Share):
____________________________
Total Exercise Price:
____________________________
Expiration Date:
____________________________
Type of Grant:
____________________________



Vesting Schedule:
Subject to Section 1 of the Agreement and any country-specific Appendix to the
Agreement, this option will vest as follows: one quarter (1/4th) of the Number
of Ordinary Shares Subject to the Option will vest on the first anniversary of
the Vesting Commencement Date and the remaining three quarters (3/4th) will vest
monthly in approximately equal installments over the next 36 months. Please
refer to your online records available on E*TRADE or any successor system
maintained by the Company for specific vesting dates.
Payment:
By one or a combination of the following items (described in the Agreement):
 
[x]    By cash, check, bank draft or money order payable to the Company
[x]    Pursuant to a Regulation T Program if the Ordinary Shares are publicly
traded
[  ]    By delivery of already-owned Ordinary Shares if the Ordinary Shares are
publicly traded
[x]    If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Optionholder further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement





--------------------------------------------------------------------------------





and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of Ordinary Shares and supersede all prior
oral and written agreements, promises and/or representations on that subject
with the exception of (i) options previously granted and delivered to
Optionholder under the Plan, (ii) any other specific written agreement between
Optionholder and the Company and (iii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law. By accepting
this option, Optionholder consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.





JAZZ PHARMACEUTICALS PLC
 
PARTICIPANT
By:
 
 
Signature
 
Signature
Title:
 
Date:
Date:
 
 



ATTACHMENTS: Non-U.S. Option Agreement and 2011 Equity Incentive Plan
* * * * *
Based on the form of Non-U.S. Option Grant Notice for the 2011 Equity Incentive
Plan as approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on July 31, 2013.





--------------------------------------------------------------------------------





ATTACHMENT I
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN
NON-U.S. OPTION AGREEMENT
(NONQUALIFIED STOCK OPTION)
Pursuant to your Non-U.S. Option Grant Notice (the “Grant Notice”) and this
Non-U.S. Option Agreement, including any country‑specific Appendix (the
“Agreement”), Jazz Pharmaceuticals plc (the “Company”) has granted you an option
under its 2011 Equity Incentive Plan (the “Plan”) to purchase the number of
Ordinary Shares indicated in your Grant Notice at the exercise price indicated
in your Grant Notice. The option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”). Except as otherwise
explicitly provided in the Grant Notice or this Agreement, in the event of any
conflict between the terms in the Grant Notice or this Agreement and the Plan,
the terms of the Plan shall control. Capitalized terms not explicitly defined in
the Grant Notice or this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.    VESTING. Subject to Section 9 and the limitations contained herein, your
option will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares subject
to your option and your exercise price per Ordinary Share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
3.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the Ordinary Shares you wish to exercise. You may pay the exercise price in cash
or by check, bank draft or money order payable to the Company (subject to
Section 4) or in any other manner permitted by your Grant Notice, which may
include one or more of the following:
(a)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
U.S. Federal Reserve Board that, prior to the issuance of Ordinary Shares,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds. This manner of payment is also known as a
“broker-assisted exercise,” “same day sale,” or “sell to cover.”
(b)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned Ordinary Shares that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the


1



--------------------------------------------------------------------------------





sole discretion of the Company at the time you exercise your option, will
include delivery to the Company of your attestation of ownership of such
Ordinary Shares in a form approved by the Company. You may not exercise your
option by delivery to the Company of Ordinary Shares if doing so would violate
the provisions of any law, regulation or agreement applicable to the or
restricting the redemption of the Ordinary Shares.
(c)    If this option is a Nonqualified Stock Option, subject to the consent of
the Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of Ordinary Shares issued upon exercise
of your option by the largest whole number of Ordinary Shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Ordinary Shares will no
longer be outstanding under your option and will not be exercisable thereafter
if those Ordinary Shares (i) are used to pay the exercise price pursuant to the
“net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy any Tax-Related Items (defined below).
4.    PAYMENT OF PAR (NOMINAL) VALUE. To the extent that any Ordinary Shares
issued upon exercise of your option are newly issued Ordinary Shares, you must
pay in cash or by check, bank draft or money order payable to the Company an
amount equal to the par value of such number of newly issued Ordinary Shares
(rounded up to the nearest whole cent).
5.    WHOLE SHARES. You may exercise your option only for whole Ordinary Shares.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the Ordinary Shares
issuable upon such exercise are then registered under the Securities Act or, if
such Ordinary Shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations. The Company shall have no
liability to you should your option expire unexercised as a result of the
Company’s determination that the exercise of your option does not comply with
the applicable laws and regulations governing the option or that the exercise is
not in material compliance with such laws and regulations.
7.    TERM. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires, subject to the provisions of Section 5(h) of the Plan, upon
the earliest of the following:
(a)    three (3) months after the termination of your Continuous Service for any
reason other than Cause or your Disability or death (except as otherwise
provided in Section 7(c) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service;


2



--------------------------------------------------------------------------------





(b)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 7(c) below);
(c)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
(d)    five (5) days following the termination of your Continuous Service for
Cause;
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events that has a material negative impact on the business or
reputation of the Company or an Affiliate: (i) your conviction for any criminal
offence (other than an offence under any road traffic legislation for which a
fine or non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing, fraud or dishonesty; (ii) your
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company or an Affiliate; (iii) your intentional, material violation
of any contract or agreement between you and the Company or an Affiliate, or of
any statutory duty owed to the Company or an Affiliate; (iv) your unauthorized
use or disclosure of the Company’s or an Affiliate’s confidential information or
trade secrets; or (v) your gross misconduct. The determination that a
termination of your Continuous Service is either for Cause or without Cause
shall be made by the Company in its sole discretion. Any determination by the
Company that your Continuous Service was terminated with or without Cause for
the purposes of this Agreement shall have no effect upon any determination of
the rights or obligations of the Company or an Affiliate or you for any other
purpose.
8.    EXERCISE.
(a)    You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable Tax-Related Items
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any Tax-Related Items arising
by reason of (i) the exercise of your option or (ii) the disposition of Ordinary
Shares acquired upon such exercise.
9.    CHANGE IN CONTROL.
(a)    If your Continuous Service terminates either within twelve (12) months
following or one (1) month prior to the effective date of a Change in Control
due to an Involuntary


3



--------------------------------------------------------------------------------





Termination Without Cause, the vesting and exercisability of your option shall
be accelerated in full.
(b)    For purposes of this Agreement, “Involuntary Termination Without Cause”
means the involuntary termination of your Continuous Service for reasons other
than death, Disability, or Cause. Any determination by the Company that your
Continuous Service was terminated with or without Cause for the purposes of this
Agreement shall have no effect upon any determination of the rights or
obligations of the Company or an Affiliate or you for any other purpose.
10.    PARACHUTE PAYMENTS.
(a)    If you are a U.S. taxpayer and any payment or benefit you would receive
from the Company or otherwise in connection with a Change in Control or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount ((x) or
(y)), after taking into account all applicable federal, state, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for you.
(b)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
(c)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
11.    TRANSFERABILITY. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you.


4



--------------------------------------------------------------------------------





12.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment and shall not in any way restrict the Company or an Affiliate to
terminate your Continuous Service or employment. In addition, nothing in your
option shall obligate the Company or an Affiliate, their respective
shareholders, Boards of Directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.
13.    TAX WITHHOLDING OBLIGATIONS.
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax‑related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option, including, but not limited to, the
grant, vesting or exercise of the option, the subsequent sale of Ordinary Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the option to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.
In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by (i) withholding from proceeds of the sale of
Ordinary Shares acquired at exercise of the option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) without further consent or (ii) withholding in
Ordinary Shares to be issued at exercise of the option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Ordinary Share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Ordinary Shares,
for tax purposes, you are deemed to have been issued the full number of Ordinary
Shares subject to the exercised options, notwithstanding that a number of the
Ordinary Shares are held back solely for the purpose of paying the Tax-Related
Items.


5



--------------------------------------------------------------------------------





Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Ordinary Shares or the
proceeds of the sale of Ordinary Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.
14.    NATURE OF GRANT. In accepting the option, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the option and any Ordinary Shares acquired under the Plan, and the
income and value of same, are not intended to replace any pension rights or
compensation;
(f)    the option and any Ordinary Shares acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(g)    the future value of the Ordinary Shares underlying the option is unknown,
indeterminable, and cannot be predicted with certainty;
(h)    if the underlying Ordinary Shares do not increase in value, the option
will have no value;
(i)    if you exercise the option and acquire Ordinary Shares, the value of such
Ordinary Shares may increase or decrease in value, even below the exercise
price;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the option resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are providing
Continuous Service or the terms of your employment


6



--------------------------------------------------------------------------------





agreement, if any), and in consideration of the grant of the option, you agree
not to institute any claim against the Company, any Affiliate or the Employer;
(k)    unless otherwise agreed with the Company, the option and any Ordinary
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of the Company or any Affiliate;
(l)    unless otherwise provided in the Plan or by the Company in its
discretion, the option and the benefits evidenced by this Agreement do not
create any entitlement to have the option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Ordinary Shares;
and
(m)    neither the Company, the Employer nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the option or of any amounts due to
you pursuant to the exercise of the option or the subsequent sale of any
Ordinary Shares acquired upon exercise.
15.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
16.    DATA PRIVACY. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose your Personal Information for the purpose of
implementing, administering and managing your participation in the Plan, in
accordance with the Jazz Pharmaceuticals Employee Data Privacy Notice you have
previously received. (Please contact Human Resources if you would like to
receive another copy of this notice.) For example, your Personal Information may
be directly or indirectly transferred to E*TRADE or any other third party stock
plan service provider as may be selected by the Company, and any other third
parties assisting the Company with the implementation, administration and
management of the Plan.
17.    GOVERNING LAW AND VENUE. The option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to its conflict of law provisions.
For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
 
18.    LANGUAGE. If you have received this Agreement, or any other document
related to the option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.


7



--------------------------------------------------------------------------------





19.    SEVERABILITY. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
20.    APPENDIX. Notwithstanding any provisions in this Agreement, the option
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
21.    NOTICES; ELECTRONIC DELIVERY. Any notices provided for in your option or
the Plan will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, fourteen (14) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
22.    INSIDER TRADING / MARKET ABUSE LAWS. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Ordinary Shares are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of Ordinary Shares,
rights to Ordinary Shares (e.g., options) or rights linked to the value of
Ordinary Shares under the Plan during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before you possessed
inside information. Furthermore, you could be prohibited from (a) disclosing the
inside information to any third party and (b) “tipping” third parties or causing
them otherwise to buy or sell securities (third parties include fellow
employees). Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.
23.    FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Ordinary
Shares or cash (including dividends and the proceeds arising from the sale of
Ordinary Shares) derived from your participation in the Plan, to and/or from a
brokerage/bank account or legal entity located outside your country. The
applicable laws of your country may require that you report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable


8



--------------------------------------------------------------------------------





authorities in such country. You acknowledge that you are responsible for
ensuring compliance with any applicable foreign asset/account, exchange control
and tax reporting requirements and should consult your personal legal advisor on
this matter.
24.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise explicitly provided herein, in the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.
25.    AMENDMENT. Notwithstanding anything in the Plan to the contrary, the
Board reserves the right to change, by written notice to you, the provisions of
this Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
26.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the option and
on any Ordinary Shares purchased upon exercise of the option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
27.    WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
* * * * *
By signing the Non-U.S. Option Grant Notice to which this Non-U.S. Option
Agreement is attached, you shall be deemed to have signed and agreed to the
terms and conditions of this Non-U.S. Option Agreement.
* * * * *
Based on the form of Non-U.S. Option Agreement for the 2011 Equity Incentive
Plan as approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on July 31, 2013, as amended and restated by delegation of
the Compensation Committee on May 25, 2018 and on January 31, 2019.




9



--------------------------------------------------------------------------------





APPENDIX
TO THE
NON-U.S. OPTION AGREEMENT


TERMS AND CONDITIONS
This Appendix contains additional terms and conditions that govern the option
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan, the Grant Notice and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment and/or residency after the option is
granted, or are considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to you.
NOTIFICATIONS
This Appendix contains information regarding exchange controls and certain other
issues of which you should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of January 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you exercise the option
or sell Ordinary Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
AUSTRIA
Notifications
Exchange Control Notification.  If you hold Ordinary Shares acquired under the
Plan outside of Austria, you must submit a report to the Austrian National Bank.
An exemption applies if the value of the Ordinary Shares as of any given quarter
does not meet or exceed €30,000,000 or if the value of the Ordinary Shares in
any given year as of December 31 does not meet or exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is December 31 and the deadline for filing the annual report is March 31 of
the following year.
A separate reporting requirement applies when you sell Ordinary Shares acquired
under the Plan or receive a dividend payment. In that case, there may be
exchange control obligations if the cash


10



--------------------------------------------------------------------------------





proceeds are held outside of Austria. If the transaction volume of all accounts
abroad meets or exceeds €10,000,000, the movements and balances of all accounts
must be reported monthly, as of the last day of the month, on or before the 15th
day of the following month, on the prescribed form (Meldungen SI-Forderungen
und/oder SI-Verpflichtungen).
BELGIUM
TERMS AND CONDITIONS
Taxation of Option. The option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise). You have received a separate offer letter and undertaking form
in addition to the Agreement and should refer to the offer letter for a more
detailed description of the tax consequences corresponding with when you accept
the option. You should consult with your personal tax advisor regarding taxation
of the option and completion of the additional forms.
NOTIFICATIONS
Foreign Asset / Account Reporting. Belgian residents are required to report any
securities held (e.g., Ordinary Shares) or bank accounts (including brokerage
accounts) opened and maintained outside of Belgium on their annual tax returns.
Belgian residents are also required to complete a separate report, providing the
Central Contact Point of the National Bank of Belgium with details regarding any
such account, including the account number, the name of the bank in which such
account is held and the country in which such account is located the first time
they report the foreign security and/or bank account on their annual tax
returns. The forms to complete this report are available on the website of the
National Bank of Belgium, www.nbb.be, under Kredietcentrales / Centrales des
crédits caption. You should consult your personal tax advisor to ensure
compliance with applicable reporting obligations.
CANADA
TERMS AND CONDITIONS
Form of Payment. Notwithstanding anything in Sections 3(b) and 13 to the
contrary, you are prohibited from surrendering Ordinary Shares that you own or
attesting to the ownership of Ordinary Shares to pay the exercise price or any
Tax-Related Items in connection with the option.
The following provision applies if you reside in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceeds entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.


11



--------------------------------------------------------------------------------





NOTIFICATIONS
Securities Law Notification. You will not be permitted to sell or otherwise
dispose of Ordinary Shares acquired upon exercise of the option within Canada.
You will be permitted to sell or dispose of any Ordinary Shares only if such
sale or disposal takes place outside of Canada through the facilities of the
stock exchange on which the Ordinary Shares are traded (i.e., Nasdaq).
Foreign Asset / Account Reporting. Canadian residents are required to report any
foreign specified property (including unvested options and Ordinary Shares)
annually on Form T1135 (Foreign Income Verification Statement) if the total cost
of the foreign specified property exceeds C$100,000 at any time during the year.
The form must be filed by April 30th of the following year. Options must be
reported - generally at a nil cost - if the C$100,000 cost threshold is exceeded
because of other foreign specified property. When Ordinary Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Ordinary Shares.
The ACB would ordinarily equal the fair market value of the Ordinary Shares at
the time of acquisition, but if other shares are also owned, this ACB may have
to be averaged with the ACB of the other shares. You should consult your
personal tax advisor to ensure compliance with applicable reporting obligations.
DENMARK
NOTIFICATIONS
Special Notice for Employees in Denmark. A Special Notice for Employees in
Denmark, Employer Statement pursuant to the Danish Act on Stock Options, as
amended effective January 1, 2019, will be provided to you under separate cover.
FINLAND
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Language Consent.  By accepting the option, you confirm that you have read and
understood the documents relating to the option (the Plan and the Agreement,
including this Appendix) which were provided in the English language.  You
accept the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée.  En acceptant l’option, vous
confirmez avoir lu et compris les documents relatifs à l’option (le Plan et le
Contrat, y compris cette Annexe) qui ont été communiqués en langue anglaise. 
Vous acceptez les termes de ces documents en connaissance de cause.


12



--------------------------------------------------------------------------------





NOTIFICATIONS
Foreign Asset / Account Reporting. If you hold Ordinary Shares outside of France
or maintain a foreign bank account, you are required to report such to the
French tax authorities when filing your annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). Effective from
September 2013, the report must be filed electronically. The form of report
(Allgemeines Meldeportal Statistik) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. You are
responsible for satisfying the reporting obligations.
IRELAND


NOTIFICATIONS


Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Affiliate, you must notify the Company or
the Irish Affiliate in writing if you receive or dispose of an interest
exceeding 1% of the Company (e.g., options, Ordinary Shares), or become aware of
the event giving rise to the notification requirement, or if you become a
director or secretary if such an interest exceeding 1% of the Company exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor children (whose interests will be attributed to
the director, shadow director or secretary, as applicable).
ITALY
TERMS AND CONDITIONS
Method of Payment. Notwithstanding anything to the contrary in the Grant Notice
or Section 3 of the Agreement, due to securities restrictions in Italy, you are
required to use a “cashless sell-all” method of exercise pursuant to which you
deliver irrevocable instructions to the broker to sell all Ordinary Shares to
which you are entitled at exercise and remit the proceeds from sale, less any
Tax-Related Items and brokerage fees or commissions, to you in cash. You will
not be permitted to hold any Ordinary Shares in connection following the
exercise of the option. The Company reserves the right to provide you with
additional methods of exercising the option depending upon development of local
laws.
Acknowledgement. You acknowledge that you have read and specifically and
expressly approve the following sections of the Agreement: Section 13 - Tax
Withholding Obligations; Section 14 - Nature of Grant; Section 16 - Data
Privacy; Section 17 - Governing Law and Venue; Section 18 - Language; Section 19
- Severability; Section 21 - Notices; Electronic Delivery; and Section 26 -
Imposition of Other Requirements.


13



--------------------------------------------------------------------------------





NOTIFICATIONS
Foreign Asset / Account Reporting. Italian residents who, at any time during the
fiscal year, hold foreign financial assets (including Ordinary Shares) which may
generate income taxable in Italy are required to report these assets on their
annual tax returns (UNICO Form, RW Schedule) for the year during which the
assets are held, or on a special form if no tax return is due. These reporting
obligations will also apply to Italian residents who are the beneficial owners
of foreign financial assets under Italian money laundering provisions. You are
responsible for complying with this reporting obligation and should speak with
your personal legal advisor in this regard.
NETHERLANDS
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
POLAND
NOTIFICATIONS
Exchange Control Notification. You are required to file quarterly reports to the
National Bank of Poland with information on transactions and balances regarding
your rights to Ordinary Shares (such as options) and Ordinary Shares if the
total value (calculated individually or together with other assets and
liabilities possessed abroad) exceeds PLN 7 million. You also are required to
transfer funds through a bank account in Poland if the transferred amount in any
single transaction exceeds a specified threshold (currently €15,000, unless the
transfer of funds is considered to be connected with the business activity of an
entrepreneur, in which case a lower threshold may apply). You are required to
retain documents connected with foreign exchange transactions for a period of
five years from the date the exchange transaction was made.
PORTUGAL
TERMS AND CONDITIONS
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os
termos e condições estabelecidas no Plano e no Acordo.


14



--------------------------------------------------------------------------------





NOTIFICATIONS
Exchange Control Notification. If you acquire Ordinary Shares under the Plan and
hold the Ordinary Shares with a U.S. broker that is not a Portuguese financial
intermediary, you may need to file a report with the Portuguese Central Bank. If
the Ordinary Shares are held by a Portuguese financial intermediary, it will
file the report for you.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. This provision supplements Section 14 of the Agreement:
In accepting the option, you consent to participate in the Plan and acknowledge
having received and read a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant an option under the Plan to individuals who may
be employees of the Employer, the Company or any Affiliate throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any
Affiliate except as set forth in the Plan or Agreement. Consequently, you
understand that your option is granted on the assumption and condition that such
option and any Ordinary Shares acquired upon exercise of your option shall not
become a part of any employment contract (either with the Employer or the
Company or any Affiliate) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever. In addition, you understand that your option would not be granted
but for the assumptions and conditions referred to above; thus, you acknowledge
and freely accept that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of your
option shall be null and void.
Further, the vesting of your option is expressly conditioned on your Continuous
Service, such that if your service or employment terminates for any reason
whatsoever, your option ceases vesting immediately effective on the date of
termination of your service or employment. This will be the case, for example,
even if you (1) are considered to be unfairly dismissed without good cause;
(2) are dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) terminate service or employment due to a change of work location,
duties or any other employment or contractual condition; (4) terminate service
or employment due to the Company’s or any Affiliate’s unilateral breach of
contract; or (5) are terminated from service or employment for any other reason
whatsoever. Consequently, upon your termination of service or employment for any
of the above reasons, you will automatically lose any rights to your option that
were unvested on the date of termination.
NOTIFICATIONS
Securities Law Notification. Your option described in the Plan and the
Agreement, including this Appendix, does not qualify under Spanish regulations
as a security. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory.


15



--------------------------------------------------------------------------------





The Plan and the Agreement, including this Appendix, have not been nor will they
be registered with the Comisión Nacional del Mercado de Valores (Spanish
Securities Exchange Commission), and they do not constitute a public offering
prospectus.
Exchange Control Notification. The acquisition, ownership and sale of Ordinary
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be made each January for
Ordinary Shares owned as of December 31 of the prior year; however, if the
amount of Ordinary Shares acquired or sold exceeds a specific threshold or if
you hold 10% or more of the share capital of the Company or such other amount
that would entitle you to join the Company’s board of directors, the declaration
must be filed also within one month of the acquisition or sale, as applicable.
Foreign Asset / Account Reporting. Spanish residents are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Ordinary Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000. More
frequent reporting is required if such transaction value or account balance
exceeds €100,000,000.
In addition, you may be subject to certain tax reporting requirements with
respect to assets or rights that you hold outside of Spain, including bank
accounts, securities and real estate if the aggregate value for particular
category of assets exceeds €50,000 as of December 31 each year. Ordinary Shares
acquired under the Plan or other equity programs offered by the Company
constitute securities for purposes of this requirement, but unvested awards
(e.g., options, etc.) are not considered assets or rights for purposes of this
reporting requirement. If applicable, you must report the assets on Form 720 by
no later than March 31 following the end of the relevant year. After the rights
and/or assets are initially reported, the reporting obligation will apply only
if the value of previously-reported rights or assets increases by more than
€20,000 as of each subsequent December 31 or if you sell or otherwise dispose of
previously-reported rights or assets. You should consult with your personal
advisor to determine your obligations in this respect.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
NOTIFICATIONS
Securities Law Notification. The grant of the options and the issuance of any
Ordinary Shares is not intended to be a public offering in Switzerland. Neither
this document nor any other materials relating to the options constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating to
the options may be publicly distributed nor otherwise made publicly available in
Switzerland. Finally, neither this document nor any other offering or marketing
material relating to the options have been


16



--------------------------------------------------------------------------------





or will be filed with, or approved or supervised by, any Swiss regulatory
authority (in particular, the Swiss Financial Market Supervisory Authority
(FINMA)).
UNITED KINGDOM
TERMS AND CONDITIONS
Tax Withholding Obligations. This provision supplements Section 13 of the
Agreement:
Without limitation to Section 13 of the Agreement, you agree that you are liable
for all Tax-Related Items and hereby covenant to pay all such Tax-Related Items
as and when requested by the Company or the Employer or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any taxes that they are required to pay or withhold or have
paid or will pay on your behalf to HMRC (or any other tax authority or any other
relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
the immediately foregoing provision will not apply. In such case, if the amount
of any income tax due is not collected from or paid by you within 90 days of the
end of the UK tax year in which an event giving rise to the indemnification
described above occurs, the amount of any uncollected income tax may constitute
a benefit to you on which additional income tax and national insurance
contributions (“NICs”) may be payable. You will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Employer for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover from you at any time thereafter by any of the means referred to in
Section 13 of the Agreement.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs that may be payable by the Company, the
Employer or any Affiliate in connection with the option and any event giving
rise to Tax-Related Items (the “Employer NICs”). Without prejudice to the
foregoing, you agree to execute a joint election with the Company, the form of
such joint election (the “Joint Election”) having been approved formally by
HMRC, and any other required consent or election prior to exercise of the
option. You further agree to execute such other joint elections as may be
required between you and any successor to the Company, the Employer or any
Affiliate. You further agree that the Company, the Employer and any Affiliate
may collect the Employer NICs from you by any of the means set forth in Section
13 of the Agreement.
If you do not enter into a Joint Election prior to the exercise of the option,
you will not be entitled to exercise the option unless and until you enter into
a Joint Election, and no Ordinary Shares will be issued to you under the Plan,
without any liability to the Company, the Employer or any Affiliate.


17



--------------------------------------------------------------------------------





JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN


ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY CLASS 1
NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE


This Election is between:


A.
The individual who has received this Election (the “Employee”), who is employed
by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and/or restricted stock
units (together, the “Awards”) pursuant to the Jazz Pharmaceuticals plc 2011
Equity Incentive Plan (the “Plan”), and



B.
Jazz Pharmaceuticals plc, Fourth Floor, Connaught House, 1 Burlington Road,
Dublin 4, Ireland (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to all Awards granted to the Employee under the Plan on or
after January 18, 2012 up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the Awards:



(i)
the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the Awards and/or ordinary shares of the
Company acquired pursuant to the Awards (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the Awards and/or ordinary shares of the
Company acquired pursuant to the Awards (within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.





18



--------------------------------------------------------------------------------





(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing the award
grant notice, he or she will become personally liable for the Employer’s
Liability covered by this Election. This Election is made in accordance with
paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards, the proceeds
from which must be delivered to the Employer in sufficient time for payment to
be made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Award, such amount to be paid in sufficient time to enable the Company
and/or the Employer to make payment to HMRC by the due date; and/or





19



--------------------------------------------------------------------------------





(v)
by any other means specified in the applicable Award agreement entered into
between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Awards until
full payment of the Employer’s Liability is received.



3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HMRC on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days after
the end of the UK tax month during which the Chargeable Event occurs if payments
are made electronically).



4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and relevant award agreement. This Election will continue in effect in
respect of any awards which replace the Awards in circumstances where section
483 of ITEPA applies.



4.3
This Election will continue in effect until the earliest of the following:



(i)
the date on which the Employee and the Company agree in writing that it should
cease to have effect;



(ii)
the date on which the Company serves written notice on the Employee terminating
its effect;



(iii)
the date on which HMRC withdraws approval of this Election; or



(iv)
the date on which, after due payment of the Employer’s Liability in respect of
the entirety of the Awards to which this Election relates or could relate, the
Election ceases to have effect in accordance with its own terms.





20



--------------------------------------------------------------------------------





SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Employer Company:
Jazz Pharmaceuticals UK Limited
Registered Office:
Wing B, Building 5700 Spires House
John Smith Drive - Oxford Business Park South, Oxford OX4 2RW, United Kingdom
Company Registration Number:
4555273
Corporation Tax Reference:
452/76424 00934
Corporation Tax Address:
HM Revenue & Customs
CT Operations (Large & Complex Specialist)
16 North
Government Buildings
Ty Glas, Llanishen
Cardiff, CF14 5 FP
PAYE Reference:
120/WZ72892





21



--------------------------------------------------------------------------------





ATTACHMENT II
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN






22

